ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-011, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that ANNE P. CATALINE of MARLTON, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since October 8, 2014, should be suspended from the practice of law for a period of two years for multiple violations of RPC 1.1(a) (gross neglect), RPC 1.4(b) (failure to communicate with client), RPC 1.15(a) (failure to safeguard property), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And good cause appearing;
It is ORDERED that ANNE P. CATALINE is suspended from the practice of law for a period of two years, effective immediately, and until further Order of the Court; and it is further
ORDERED that the temporary suspension of respondent filed by Order of this Court October 8, 2014, shall continue pending further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *2708.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.